ICJ_182_ApplicationGenocideConvention_UKR_RUS_2022-03-16_ORD_01_NA_06_EN.txt.                               DECLARATION OF JUDGE AD HOC DAUDET

       1. I deeply regret that operative paragraph 3 of the Order, concerning the obligation to refrain
from any act that might aggravate or extend the dispute, is addressed to Ukraine as well as to the
Russian Federation. In my view, this measure of non-aggravation of the dispute should have been
directed solely at the Russian Federation, which I recall was designated by the United Nations
General Assembly 1 as the perpetrator of aggression against Ukraine.


       2. Volens nolens, however, I found myself obliged to vote in favour of this measure addressed
to both Parties. Indeed, to vote in the negative in order to spare Ukraine would at the same time have
exonerated the Russian Federation, which would have been the worst solution. But I would like to
make it clear here that this vote, as far as Ukraine is concerned, is in my view meaningless.


       3. Indeed, it is going against the evidence to think that Ukraine is likely to “aggravate” the
conflict, when the reality shows that the Russian Federation alone is constantly amplifying military
operations and making them more painful and tragic every day for a growing number of Ukrainians.
The heroic defence of Ukrainians, both military and civilian, is taking place in a totally unbalanced
way, in an unequal conflict marked by numerous and profound violations of international law and
humanitarian law attributable to one side  the Russian Federation  which has military means of
which the other side  Ukraine  is deprived, so that the possibilities of aggravation can only come
from the former. In the current conflict, it is clear that the obvious escalation of the conflict, as it is
developing day by day, is largely (but not only) due to the control of the skies by the Russian air
force, which can bomb any target it decides to attack in more and more parts of Ukraine.


       4. Ukraine is under bombardment and can only fight a defensive war and resist as best it can
against an attack by the world’s second largest army. If the Russian military operation is not going
as smoothly as President Putin had hoped, it is certainly not because the Ukrainians are escalating
the conflict, nor because they are in danger of doing so, but simply because they are showing a
courage and determination that is admired the world over. I hope that they will not regard the Court’s
position as a form of insult to their courage, which it clearly does not intend to be.


       5. Finally, it should be recalled that more and more victims are to be deplored among the
civilian population, among women and children, victims of the unspeakable cruelty of a Head of
State whose designs violate the most elementary principles of humanity and civilization.


       6. It therefore goes against all logic to enjoin the Ukrainians not to aggravate the dispute, since
their dearest wish is that it should cease, that the women and children who have had to flee should
be able to return to a country at peace and be reunited with their husbands and fathers who have gone
to war. They also want to live in a régime of freedom and democracy, which the perpetrator of the
aggression would deprive them of. They want peace and their State has turned to the Court to obtain
it through international law.


      7. If there is therefore one Party to the dispute, and only one, towards which non-aggravation
measures make sense, it is the Russian Federation and only it. The Court was perfectly entitled to
decide in this sense, since there is no rule that requires this kind of balance between the parties, which



      1 United Nations, General Assembly, resolution A/RES/ES-11/1, 2 March 2022.

                                                 -2-

would make it necessary to address both of them at the same time in order to enjoin them to respect
the same measure, even if it is its usual practice to do so.


      8. Having made this reservation with regard to one element of this third provisional measure
decided by the Court, I wish to emphasize that I have agreed in full with the reasons for the Order.
Indeed, I considered that the Court, at the stage of provisional measures and under the legal basis 
the Convention on the Prevention and Punishment of the Crime of Genocide — chosen by the
Applicant, had succeeded in the difficult exercise of fully respecting the limits and requirements of
the provisional measures procedure, while at the same time satisfying to the best of its ability
Ukraine’s requests for the suspension of military operations and for the other guarantees it sought.


       9. Public opinion was informed by the media of Ukraine’s referral to the Court and many
people placed their hopes in the voice of international law that the World Court would carry. I believe
that this Order will meet their legitimate expectations.


       10. To this hope, I would add a wish: President Putin cannot be reproached for willingly
referring to Russian history and sometimes to the period of the Empire. I hope that he will remember
the initiative of Tsar Nicholas II in convening the first Peace Conference in The Hague in 1899,
which was the cornerstone of the construction of a world order for peace and the peaceful settlement
of disputes.


                                                               (Signed)    Yves DAUDET.



                                            ___________

